 Case 2:18-cv-09491-FMO-AS Document 20 Filed 01/24/19 Page 1 of 4 Page ID #:98



     SAMUEL R. MAIZEL (Bar No. 189301)
 1   samuel.maizel@dentons.com
 2   TANIA M. MOYRON (Bar No. 235736)
     tania.moyron@dentons.com
 3   AHMED (“ANDY”) R. JINNAH (Bar No. 297907)
     andy.jinnah@dentons.com
 4   DENTONS US LLP
 5   601 South Figueroa Street, Suite 2500
     Los Angeles, California. 90017-5704
 6   Telephone: (213) 623-9300
     Facsimile: (213) 623-9224
 7
 8   ANDREW T. SOLOMON (admitted pro hac vice)
     asolomon@solomoncramer.com
 9   SOLOMON & CRAMER LLP
     1441 Broadway, Suite 6026
10   New York, New York 10018
11   Telephone: (212) 884-9102
     Facsimile: (516) 368-3896
12
13   Attorneys for Plaintiff Matthew Pliskin,
     as Trustee of the ICPW Nevada Trust
14
15                           UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA (WESTERN DIVISION)
16
17   MATTHEW PLISKIN, AS TRUSTEE OF THE                     Case. No.: 2:18-cv-09491-FMO(ASx)
     ICPW NEVADA TRUST
18
                                                            DECLARATION OF MATTHEW A.
19                  Plaintiff,                              PLISKIN IN SUPPORT OF
                                                            PLAINTIFF’S MEMORANDUM IN 
20          -against-                                       OPPOSITION TO DEFENDANTS’ 
                                                            MOTION TO DISMISS FOR LACK OF
21
     ROBERT GOLDSTEIN and DRG STRATEGIC,                    PERSONAL JURISDICTION
22   LLC d/b/a/ MERIDIAN GLOBAL,

23   Defendants.
24
25   I, Matthew A. Pliskin, declare as follows:
26          1.      I am the Trustee of the ICPW Nevada Trust (the “Trust”) created pursuant to the
27   Debtors' and Official Committee of Equity Security Holders' Joint Plan of Liquidation Dated
28


                                                      1
                                                                DECLARATION OF MATTHEW A. PLISKIN
 Case 2:18-cv-09491-FMO-AS Document 20 Filed 01/24/19 Page 2 of 4 Page ID #:99




 1   February 9, 2018, and that certain trust agreement dated as of February 28, 2018, entered into by

 2   and among the Trustee, ICPW Liquidation Corporation, a California corporation ("ICPW

 3   California"), formerly known as Ironclad Performance Wear Corporation, a California corporation,

 4   and ICPW Liquidation Corporation, a Nevada corporation, formerly known as Ironclad Performance

 5   Wear Corporation, a Nevada corporation ("Ironclad Nevada," and together with ICPW California,

 6   "Ironclad"). Formerly, I served as Ironclad’s Chief Financial Officer ("CFO") from August 2017

 7   through the date of the creation of the Trust on February 28, 2018.

 8          2.      I have personal knowledge of the facts set forth herein and, if called to testify, would

 9   an could competently testify thereto. This Declaration is based upon my review of pertinent portions

10   of the Ironclad’s books and records, and the information I have obtained in my position as CFO of

11   Ironclad and as the Trustee of the Trust.

12          3.      On or about the date that Ironclad ceased to exist and the Trust was created,

13   approximately 37% of the total shares of Ironclad were held by known residents of California.

14   Moreover, because some of the total shares of Ironclad were held in “street name,” the true

15   percentage of the total shares of Ironclad held by California residents may be higher.

16          4.      Attached hereto and incorporated herein as Exhibit “A” is a true and accurate copy of

17   an Ironclad invoice to Meridian Global dated December 31, 2015, invoice number INV0206066,

18   order number ORD0184382.

19          5.      Attached hereto and incorporated herein as Exhibit “B” is a true and accurate copy of 

20   an “AMS Fulfillment TrackOne” tracking report generated on May 25, 2017, concerning order

21   number ORD0184382-1 for customer Meridian Global.

22          6.      Attached hereto and incorporated herein as Exhibit “C” is a true and accurate copy of 

23   an Ironclad purchase order to Meridian Global dated February 4, 2016, purchase order number

24   PO0004806.

25          7.      Attached hereto and incorporated herein as Exhibit “D” is a true and accurate copy of

26   an email from Tom Felton to Betty-Lou Wiseman dated February 26, 2016, subject line “RE: 

27   KRC5Q Label Removal.”

28


                                                        2
                                                                  DECLARATION OF MATTHEW A. PLISKIN
Case 2:18-cv-09491-FMO-AS Document 20 Filed 01/24/19 Page 3 of 4 Page ID #:100




 1          8.     Attached hereto and incorporated herein as Exhibit “E” is a true and accurate copy of

 2   an email, with attachments, from Bob Goldstein to Tom Felton dated June 7, 2017, subject line “FW: 

 3   AMS Invoices attached.”

 4          9.     Attached hereto and incorporated herein as Exhibit “F” is a true and accurate copy of 

 5   a letter from Bob Goldstein “to whom it may concern” dated June 8, 2017, regarding “constructive 

 6   delivery” at AMS on December 31, 2015.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
                                                                DECLARATION OF MATTHEW A. PLISKIN
Case 2:18-cv-09491-FMO-AS Document 20 Filed 01/24/19 Page 4 of 4 Page ID #:101
